DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the filing of 11/5/2021. Claims 1-2 are pending and have been considered below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+3  of U.S. Patent No. 8,638,880. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 1 is broader than the U.S. Patent No. 8,638,880 claim 1+3 and therefore, the present claim 1 is/are anticipated by claim 1+3 of the patent 8,638,880.


Present claims
U.S. Patent No. 8,638,880 claims
1. A method in a terminal for transmitting uplink control information in a slot of a subframe over a channel to a base station in a wireless communication system, wherein the uplink control information is comprised in a block of bits, and wherein the method comprises: 
scrambling the block of bits in dependence on at least one of a Discrete Fourier Transform Spread-Orthogonal Frequency Division Multiplexing (DFTS-OFDM) symbol index and a slot index; 
mapping the scrambled block of bits to a sequence of complex-valued modulation symbols; 
block spreading the sequence of complex-valued modulation symbols across DFTS-OFDM symbols by applying a spreading sequence to the sequence of complex-valued modulation symbols, to obtain a block spread sequence of complex-valued modulation symbols; 
Discrete Fourier Transform (DFT) transforming the block spread sequence of complex-valued modulation symbols in dependence on at least one of a DFTS-OFDM symbol index and a slot index; and 
transmitting the DFT transformed block spread sequence over the radio channel to the radio base station.

1. A method in a user equipment for transmitting uplink control information in time slots of a subframe over a radio channel to a radio base station, wherein the user equipment and radio base station are comprised in a radio communications network, wherein the radio channel is configured to carry the uplink control information, wherein the uplink control information is comprised in a block of bits, and wherein the method comprises: 
mapping the block of bits to a sequence of complex valued modulation symbols, 
block spreading the sequence of complex valued modulation symbols across Discrete Fourier Transform Spread-Orthogonal Frequency Division Multiplexing (DFTS-OFDM) symbols by applying a spreading sequence to the sequence of complex valued modulation symbols, to achieve a block spread sequence of complex valued modulation symbols, 
transforming, per DFTS-OFDM symbol, the block-spread sequence of complex valued modulation symbols by applying a matrix to the block-spread sequence of complex valued modulation symbols, wherein the matrix comprises matrix elements that are cyclically shifted depending on at least one of a DFTS-OFDM symbol index and a slot index, and 
transmitting the block spread sequence of complex valued modulation symbols, as transformed, over the radio channel to the radio base station.
3. The method according to claim 1, further comprising error correction encoding the block of bits, and scrambling the block of bits before mapping the block of bits to the sequence of complex valued modulation symbols.



Similarly, Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,088,979. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 1 is broader than the U.S. Patent No. 9,088,979 claim 1+2 and therefore, the present claim 1 is/are anticipated by claim 1+2 of the patent 9,088,979.

Claim 1 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+3 U.S. Patent No. 10,028,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 1 is broader than the U.S. Patent No. 10,028,261 claim 1+3 and therefore, the present claim 1 is/are anticipated by claim 1+3 of the patent 10,028,261.



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon et al. (US 2019/0158253) discloses system and method for transmitting control information in wireless communication.
Xu et al. (US 2014/0307675) discloses pilot structures for ACK and CQI in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631